RailroadCoamiarioa~of
                    Tuaa
Autin, Tuar

ooatlmlont                         Opinion lb. o-8449
                                   Ret I&other a r~o5alcommodiQ oar-
                                       tier, opuating in aad out of Fort
                                       Worth,may transportother rrtiolea
                                       btweettthat oityandthene~ bomber
                                       p1mJl-t
                                             without a aertifioatsor pelmit
                                       Prom the RailroadCcmmission.

         In your letter of April 24, 1941 you advise that the 0. K. Wmrahoure
Campany,Ino., holda a apoial oomwdity      oarriar permit l
                                                          uthoriaing00-a
operationrin and out of-theCity of Fort Worth, aarryingoortain oamnoditi-
es deaoribedin 8eatioa 6(d) of Article 9113, Veraon' Annotatedcivil Stati
utss, and ie renderinguorvioe aooordingly.    YOU further adtim that this
permitteealaoarriosWI, rith trualrrother than thoae used in the other
servioe,a pi&-up and deliveryssrvioafor the raiWd8          operatingin the
CitJlof Fort Worth,mentianingthat these last truoks are not subjeot to tha
juriwdiotionof the RrilroadCanmMsioa, siaoe they do aot baw the oitp
limits. The railroadsare preparingto establi8ha free &ok-up and deli-
erg ssrvioabstweentheir terminalsin Fort Worth and the BOIIbomber plant
op6r&tedby the Consolidated&rora.B Cc~panymar kke Worth outside the
oity limits of the City of Fort Worthy and ths railroadaare requestiag
said permitteeto conduot such operation8bpok and forth between the bunb
er pland and the railroadtenaiaalsin Fort Worth.

         You requsetour opinionas to uhether the 0. & WarehouseCaupany,
1x10.must obtain a oertifioateor petit frau the hilroad Conxuission   of
Texas in order to performmoh servioebetasen the City of Fort 9brth and
the bomber plant. It is our understandingthat the articlestoIn hauled
are not any of the special oommoditiesnamed in said SW&ion 6(d) of Aria
iole 911b. The aarrierssubjectedto regulationby the Railroad    Comis-
sion by Article 911b, V.C.S., are defined in Seotioa l(g) thereof as
follcWst

nThetslm (motor oonier( means any parson,firm, corporation,company,
oo-partnership, associationor joint stock assooiation,a& their lsssees,
receiversor trusteesappointedby aqy Court whatsower, owning, oontrol-
liag, managing,operating,or causing to be operatedaqy mofor propelled
vehiole used ia t~sportiag propertyfor ocmpensationor hire owr q
public higknrnyin this State,where in the course of such transportation
P highmy betPreen txvoor more inoorporatedoities,tams or villages is
traversed;providedthat the term 'motor carrier'8.8used in this A&
shall not include,md this Act shall not apply to motor vehiclesoperated
RailroadConmissionof Tsxao, Raga 2 (O-2449)



exolusiwly within ths inoorporatadlimits of cities or toun8.s

        In our oplnianHo. O-1692 us axprsooodthe view that the-RailroadCcau&ssiop
of Ibxas does not havu the authorityto irsus a wrtifioate of publio oonveaisnw
md newssiw from an ixaorpolrtedtom to an uaiaoorporated       tom where there are
ao tonns bstawea the tm, sinw ao porbioaof the transportation     or routs is be-
tauon or t&an& two ur mars lnoorpvratadoitleo. As we uaderctmd       the fasts non
invvlvad,ths bombsr plant is looatada fsm miles outsidethe limits of the City of
Fort Worth, the plaat itselfnot being looatadrithin the limits of any inoorporat-
sd oity smd in going fzvm F&t Worth to tha bcanbez  plamt, ona does not go through
aw inoorporatedoity or tom. L! opinionO-1592118also held that the Railroad
cemmclsoion  of Texas has authorityto lssua 8 wrtlfioate of publio ooavanibnw ad
neoeoslty   wwrlrg routes frctnow imwrpmmted oie posing througha seoond in-
oorporated   oiw to an uninoorporated term, lrhiohis the terminus of operation,
sinoe a portionof the route la batrreen  inoorporatsdcities. Ws do not regard
this holdingon the point last mentionedas being applioableto the situationbefore
us.

      The operation oonduoteduadsr authorityof the RailroadCoawisslonis that of
8 opeoial sonmoditycarrierumdsr a petit gramtedpursuantts Sootlon 6(d) of Art-
1010 9llb, V.C.S. The proposedopsrationfrom Fort Worth totie bc&sr paint would
not be an extsm&ionof that operaticme It would be 8 nsw and dlffaramtserviw,
having no rolatlomtotho protiouooperaticll.The ppodoto be hauled f=mFvrt
Worth to this Bomb& plant ars sot broughtto Fort North by ths 0. L Uarehouse
Co., nor is there a9y possibilltgthat suoh nil1 bs done, sinoe it is not author-
iaed to haul suoh goods under Its permit* The same is true BE to goods JJIOP~~
from the plant tothe oily. Hence, tho one operationmay not swell or feed the
other. An independentoperationma b-scondustedbetweenthe bomber plant andthe
city, under the terms of Seotion (g5 of Artiole911b, without a permit or oertifl-
aate. Ue think this appliesto the 0. I[.WarehouseCo., Ino.,and theraforeanswer
your questionin ths negative.
                                                  Yoursvery truly

APPROVEDMAY 14, 1941                          ATTORIBYGERRRALOF TEXAS
/s/Growr Sel'lers
FIRST ASSISTADI
A'ITORIEYGENER&                               By /s/Glerm R. bnis

                                                     Glenn R. Lewis
GRLrlhtegr                                               Assistant


     APPROVED
  Opinion Ccaaaittse
      By P. Y.
      chpinnan